Citation Nr: 0520709	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1964 to February 1972.  His awards and 
decorations included the Armed Forces Expeditionary Medal for 
service in the Republic of Vietnam.

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2005, at which time it was 
remanded for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Appeals 
Management Center in Cleveland, Ohio, denied the veteran's 
request to reopen his claim of entitlement to service 
connection for PTSD.  Thereafter, the case was returned to 
the Board for further appellate action.

The issue of entitlement to service connection for PTSD is 
addressed in a REMAND following the decision below.


FINDINGS OF FACT

1.  In an unappealed rating action, dated in June 1989, the 
RO in Los Angeles, California, denied the veteran's request 
to reopen a claim of entitlement to service connection for 
PTSD.

2.  Evidence associated with the record since the RO's June 
1989 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The RO's June 1989 decision, which denied entitlement to 
service connection for PTSD, is final.  38 U.S.C. § 7105 
(1988); 38 C.F.R. § 19.192 (1988).  

2.  The criteria to reopen the claim of entitlement to 
service connection for PTSD have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for PTSD.  By a rating action in May 1984, the RO in Phoenix, 
Arizona, denied such a claim.  That decision was affirmed by 
the Board in August 1985.  The Board noted that the veteran 
had had a diagnosis of PTSD in 1984 but that subsequent 
medical evaluation and treatment had failed to confirm that 
diagnosis.  

In June 1989, the Los Angeles RO denied the veteran's request 
to reopen the claim of entitlement to service connection for 
PTSD.  The RO noted that although the veteran had had a 
provisional diagnosis of PTSD during VA hospitalization in 
March 1988, that diagnosis had not been confirmed.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a Notice of Disagreement was not 
received by the RO with which to initial the appellate 
process.  Therefore, that decision became final under the law 
and regulations then in effect.  38 U.S.C. § 4005(c); 
38 C.F.R. § 19.192.  The veteran now requests that his claim 
of entitlement to service connection for PTSD be reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. 
§ 7105.  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

At the time the veteran requested that his claim be reopened, 
new and material evidence was that which had not previously 
been submitted to VA decision makers, which bore directly and 
substantially upon the specific matter under consideration.  
It was neither cumulative nor redundant, but by itself or in 
connection with evidence previously assembled was so 
significant that it had to be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(revised effective August 29, 2001, for all claims for claims 
filed on or after that date) 66 Fed. Reg. 45620 (August 29, 
2001, codified at 38 C.F.R. §§ 3.156(a), 3.159(c)).  

Relevant evidence added to the record, since the RO's 
decision in June 1989 includes outpatient records reflecting 
the veteran's treatment by the VA from March to November 2000 
and November 2004 and a report reflecting the veteran's 
hospitalization by the VA in October 2001.  Such evidence is 
new in the sense that it has not previously been before VA 
decision makers.  It is also material in that in confirms a 
clear diagnosis of PTSD.  Therefore, it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the request to reopen the 
claim of entitlement to service connection PTSD is granted.  
To that extent, the appeal is allowed.


ORDER

New and material evidence having been presented, the request 
to reopen the claim of entitlement to service connection for 
PTSD is granted. 




REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of entitlement to 
service connection for PTSD.  See, Elkins v. West, 12 Vet. 
App. 209 (1999).  

The veteran resides in the jurisdiction of the Medical and 
Regional Office Center (M&ROC) in Wichita, Kansas.  However, 
it would be premature for the Board to consider the merits of 
the veteran's appeal prior to the M&ROC, as it could result 
in prejudice to the veteran's claim.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 
3.304(f) (2004); See Cohen v. Brown, 10 Vet. App. 128 (1997). 

The veteran's service personnel records show that he 
participated in amphibious operations in the Republic of 
Vietnam.  However, such records do not include his enlisted 
efficiency reports, which could show the duties he actually 
performed during his time in Vietnam.

From February to March 1985, the veteran was hospitalized, in 
part, for psychiatric disability at the VA Medical Center 
(MC) in Phoenix, Arizona.  It was noted that he had received 
outpatient treatment in a Vietnam stress group at the 
hospital, as well as counseling at a Vet Center.  Records of 
that counseling and treatment have not been associated with 
the claims folder.  

During VA outpatient treatment in March 2000, it was noted 
that the veteran was receiving benefits from the Social 
Security Administration.  Records associated with those 
benefits have not been placed in the claims folder.

Following VA outpatient treatment in November 2004, the 
diagnoses were PTSD due to combat; depression secondary to 
PTSD; and substance abuse in remission.  Although the veteran 
reported that he had received incoming fire while assigned to 
duties in Vietnam, he did not identify particular factors, 
such as the date(s) of that fire, which would permit the 
M&ROC to confirm the fact that such stressor had actually 
occurred.  

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the following 
actions:

1.  Through official channels, such as 
the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, request 
copies of the veteran's enlisted 
efficiency reports. 

2.  Request that the veteran identify the 
Vet Center(s) where he has received 
counseling for PTSD, as well as the dates 
of his participation in the outpatient 
Vietnam stress group at the Phoenix VAMC.  

Then request copies of any records 
associated with such counseling and/or 
treatment directly from the Phoenix VAMC 
and each Vet Center identified by the 
veteran.  Such evidence should include, 
but is not limited to, copies of 
counseling statements and any reported of 
testing associated with such treatment.  
Also request that the veteran provide any 
such records he may have in his 
possession.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3.  Request that the Social Security 
Administration provide obtain an up- to-
date status report on any benefits 
received by the veteran.  This should 
include, but is not limited to, a copy of 
the original award letter, a list of the 
disabilities upon which any benefits are 
based, and copies of all medical evidence 
used to support the original award, as 
well as those used to support the 
continuation of that award.  Also request 
that the veteran provide any records he 
may have in his possession.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder. 

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

4.  Contact the veteran and give him 
another chance to provide further details 
of the stressor(s) he claims to be 
associated with his PTSD.  Request that 
he provide the approximate date (i.e., 
within a two month time frame) and place 
of each stressor; the names, ranks, and 
units of persons involved; and the 
circumstances of the stressor(s).  In 
particular, the veteran should provide 
such information regarding times when he 
received enemy fire in the Republic of 
Vietnam.  In this regard, inform the 
veteran that he may provide statements 
from any former fellow service members 
who may have information regarding his 
claimed stressors. 

5.  When the actions in paragraphs 1, 2, 
3, and 4 have been completed, prepare a 
summary of the veteran's alleged 
stressors.  A copy of the summary, the 
veteran's stressor statements, and 
pertinent service personnel records 
should be forwarded to the United States 
Armed Services Center for the Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-3197 
for verification, to the extent possible, 
of the specific incidents alleged by the 
veteran.  Failures to respond or negative 
replies to any request must be noted in 
writing and associated with the claims 
folder. 

Efforts to obtain verification of the 
claimed stressor must continue until it 
is determined that such verification does 
not exist or that further attempts to 
obtain such verification would be futile.  
The non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

6.  When the actions in paragraphs 1, 2, 
3, 4, and 5, have been completed, AND IF 
at least one claimed stressor is 
confirmed, schedule the veteran for a 
psychiatric examination to determine the 
nature and extent of any psychiatric 
disability found to be present.  All 
indicated tests and studies must be 
performed, and The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact been so 
reviewed.  

If PTSD is diagnosed, the examiner must 
identify and explain the elements 
supporting the diagnosis including the 
stressor(s) accountable for the disorder.  
If PTSD is not diagnosed, the examiner 
must explain why the veteran does not 
meet the criteria for that diagnosis.  
The rationale for all opinions must be 
set forth.  

7.  When all of the requested actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issue of entitlement to 
service-connection for PTSD.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


